 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL MCNEIL,                              Case No. 1:19-cv-01257-DAD-HBK
12                        Plaintiff,                  ORDER DEFERRING DEFENDANTS’
                                                      MOTION TO MODIFY THE SCHEDULING
13             v.                                     ORDER
14       KIRAN TOOR, et al.,                          (Doc. No. 41)
15                         Defendants.                ORDER FOR DEFENDANTS TO RESPOND
                                                      TO PLAINTIFF’S NOTICE OF DISCOVERY
16                                                    DISPUTE
17                                                    (Doc. No. 40)
18

19

20
21            Pending before the court are Plaintiff’s motion to compel filed September 4, 2020 and

22   Defendants’ motion to modify the scheduling order filed May 24, 2021. (Doc. No. 25, 41). On

23   February 23, 2021, the court ordered the parties to meet and confer to try to narrow the disputed

24   discovery issues that were the subject of plaintiff’s motion to compel and file a joint report. (Doc.

25   No. 37). On February 24, 2021, the parties filed a joint statement advising the court that the

26   “discovery issues ha[d] been resolved.”1 (Doc. No. 39 at 2). Defendants represented that they

27   would provide Plaintiff with the agreed documents within 30 days. (Id. at 3).

28   1
         Plaintiff’s motion to compel was never termed nor withdrawn and remains pending. (See
                                                        1
 1            On April 6, 2021, Plaintiff filed a notice with the court stating Defendants failed to

 2   provide the documents as agreed during their meet and confer and joint statement. (Doc. No. 40).

 3   Defendants have not responded to Plaintiff’s notice, implying they do not dispute his contentions.

 4   (See docket).

 5            Having full access to discoverable materials is crucial in determining whether to file

 6   dispositive motions. It is unclear whether Defendants failed to provide the agreed upon discovery

 7   to plaintiff or whether the materials arrived after Plaintiff filed his notice. The court therefore

 8   orders Defendants to respond to Plaintiff’s notice regarding the discovery dispute to advise the

 9   court whether the agreed discovery was provided to plaintiff.

10            Defendants also seek to extend the filing deadline for dispositive motions from May 24,

11   2021 to June 1, 2021, due to defense counsel falling ill. (Id.). Until the court is assured that the

12   agreed discovery was provided to plaintiff, the court cannot determine an appropriate dispositive

13   deadline. Consequently, the court will defer ruling on that motion until Defendants file a

14   response to Plaintiff’s notice (Doc. No. 40).

15            Accordingly, it is ORDERED:

16            1.      Defendants’ motion for extension of time (Doc. No. 41) is DEFERRED until

17   further order of court.

18            2.      Defendants shall file a response to Plaintiff’s notice of discovery dispute (Doc. No.

19   40) no later than June 11, 2021.

20
     IT IS SO ORDERED.
21

22
     Dated:        May 27, 2021
23                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
